United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, NAVAL
UNDERWATER WARFARE CENTER,
Keyport, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1942
Issued: April 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from the July 21, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim for a hearing loss.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained hearing loss causally related to factors of his
federal employment.
On appeal appellant contends that the denial of his claim was arbitrary as the medical
report was ambivalent about the cause of his hearing loss and he was not referred to a second

1

5 U.S.C. § 8101 et seq.

opinion physician. He was exposed to a high level of industrial noise and that no other outside
factors would explain his hearing loss.
FACTUAL HISTORY
On September 7, 2011 appellant, then a 70-year-old former electronics engineer, filed an
occupational disease claim alleging that, as a result of exposure to loud noise in his federal
employment, he sustained hearing loss. The employing establishment controverted the claim,
noting that appellant’s exposure to noise ceased on October 21, 1990 when he was promoted
from electronics mechanic to electronics engineer.
Appellant submitted a summary of occupational noise exposure. He was exposed to
noise while in the military from February 1963 through September 1982. Appellant then began
work for the Federal Government where he was exposed to noise first at Puget Sound Naval
Shipyard from May 1983 to December 1985 and then at the employing establishment from
December 1985 through January 1997 where he worked in shops and was exposed to various
naval industry working environment conditions and noises. He was last exposed to hazardous
noise on January 1, 1990, when he first noticed his hearing loss.
In a September 9, 2010 report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, diagnosed bilateral sensorineural hearing loss. He noted that appellant’s
hearing loss was largely caused by factors other than industrial noise exposure; stating that the
hearing loss in the lower frequencies, on a more likely than not basis, would not be due to past
industrial causes. Dr. Randolph requested industrial audiograms from appellant’s federal
employment to determine if some of the hearing loss may have been caused by noise exposure.
He concluded that appellant had a ratable hearing loss of 43.125 percent in the right ear and
41.25 percent in the left ear, with a binaural hearing loss ratable at 41.56 percent. Dr. Randolph
noted no additional rating for tinnitus.
By letter dated June 14, 2011, OWCP sent Dr. Randolph copies of audiograms obtained
in 1983 and 1987 and asked for further comment. In a June 20, 2011 report, Dr. Randolph noted
that he was not provided any audiograms after 1987. The audiogram performed in his office on
September 7, 2010 revealed very significant bilateral sensorineural hearing loss largely due to
causes other than industrial noise exposure. Due to the lack of audiometrics performed at or near
the time appellant left his civil service employment, it was unknown if he had a significant
hearing loss at that time. Dr. Randolph stated that the current hearing loss was in excess of that
which would normally be predicted on the basis of presbycusis, but that the configuration of the
audiogram suggested significant hearing loss due to presbycusis. He did note that the workplace
exposure was of sufficient intensity and duration to have caused and/or aggravated appellant’s
hearing loss, especially if inadequate ear protection had been utilized. Dr. Randolph noted that it
was unknown what other aggravating factors may have been present since appellant left his
federal employment in 1997.
By decision dated July 21, 2011, OWCP denied appellant’s claim. It found that, although
appellant filed a timely claim, the medical evidence did not support causal relation.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition;6 and (3) medical evidence establishing the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed, or stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
include a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant9 and must be one of reasonable certainty10 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.11

2

5 U.S.C. § 8101 et seq.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS
Appellant alleged that he sustained bilateral hearing loss due to exposure to hazardous
noise during his federal employment. Although the evidence establishes that he had workplace
noise exposure, the medical evidence does not support that he had a loss of hearing due to this
factor.
The only medical evidence of record submitted by appellant are reports by Dr. Randolph,
who found that appellant had a hearing loss due to presbycusis. Although Dr. Randolph noted
that appellant’s work history was of sufficient duration and intensity to have caused and/or
aggravated the hearing loss, the configuration of the audiogram suggested hearing loss due to
presbycusis. He described appellant’s hearing loss at the lower frequencies, and that a hearing
loss at such frequencies, on a more likely than not basis, was not due to past industrial causes.
Furthermore, appellant’s last exposure to noise was on January 1, 1990. Dr. Randolph noted it
was not known what other aggravating factors could have been present since appellant left his
federal employment in 1997. Consequently, his opinion is not sufficient to support appellant’s
claim. Dr. Randolph did not support that appellant’s hearing loss was due to noise exposure in
his federal employment.
On appeal, appellant contends that the denial of his claim was arbitrary as the report of
Dr. Randolph was ambivalent. He has the burden of proof; however, to establish causal
relationship. Appellant has the burden of establishing by the weight of the reliable, probative
and substantial evidence that his hearing loss was causally related to noise exposure in his
federal employment.12 As he has not submitted any medical evidence definitively establishing
that his hearing loss is due to factors of his employment, he has not established his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§/ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained hearing loss causally
related to factors of his federal employment.

12

Stanley K. Takahaski, 35 ECAB 1065 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2011 is affirmed.
Issued: April 10, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

